DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/04/2022 has been entered. Claims 1-13 and 15-21 remain pending in the application. 
Response to Arguments
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 01/04/2022, with respect to the 101 rejection(s) of claim(s) 1-13 and 15-20, which are amended, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  2.	In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 01/04/2022, with respect to the 102/103 rejection(s) of claim(s) 1, 19 and dependents claims thereof, which are amended, have been fully considered and but are not persuasive. Applicant argues on p. 2-3 of the Remarks, that the safe landing site of the instant application is different than the safe landing zone of Belt. However, Examiner finds the landing zone and landing site as equivalent, as both refer to a location where a safe landing can occur.
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 01/04/2022, with respect to the 102/103 rejection(s) of claim(s) 4 and dependent claims thereof, which are amended, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park (US 20180286252 A1) in view of, where applicable, the previous reference(s). Park resolves the deficiencies of the previous reference(s).
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 01/04/2022, with respect to the rejection(s) of claim(s) 5, Examiner finds the arguments moot as no prior art rejection is found for claim 5. Claim 5 is objected to as dependent on a rejected claim.
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 01/04/2022, with respect to the 102/103 rejection(s) of claim(s) 11 and dependent claims thereof, which are amended, have been fully considered but are not persuasive. Belt teaches in [0086] that users can change the safe landing zones and in [0088] that the UAV uses this updated information is used by UAV to traverse to a safe landing zone.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art Belt et al. (US 20210263537 A1) teaches determining safe landing sites for a UAV. Shuster (US 20070138345 A1) teaches redefining a flight route to be within a distance of an escape landing site. However neither alone nor in combination does the prior art teach each limitation claimed specifically “wherein the at least one 4D escape route comprises a volume defined by the portion of the flight plan and at least one closest landing site to the portion of the flight plan, changes to the volume as the vehicle moves along the portion of the flight plan, uncertainty in the plurality of inputs and deviation from the flight plan”. The limitations distinguish from the prior art therefore the subject matter is allowable.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7, 10-13, 15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Belt et al. (US 20210263537 A1), hereinafter Belt.

Regarding claim 1, Belt teaches a method, comprising:
	separating, by a processor ([00233] “the UAV can include multiple processors”), a flight plan of a vehicle into a number of portions with each portion including a particular length ([0023] “the system can define an emergency flight plan tied to a UAV's flight path. The emergency flight plans can specify a safe landing zone for every point or segment of the flight path”) that is determined based on a complexity of an environment where the flight plan takes place, wherein the complexity of the environment is based on at least one of a set of factors within the environment, the set of factors ([0106] “if a segment of the flight path (a) enters a no-fly zone, (b) enters an altitude restricted area (e.g., by specifying an altitude for the UAV within the altitude restricted area), or (c) extends beyond a property boundary for the site of operation and/or a perimeter boundary of the operational envelope, the flight manager can reject and/or flag (e.g., highlight or otherwise emphasize) the flight path and/or the violating portion of the flight path in the user interface. The user can then adjust, move, remove, redraw, or otherwise alter one or more segments of the flight path, such as the segments of the flight path in violation of the operational envelope of the UAV”), or one or more no-landing zones within the environment;

	determining, by the processor, an escape route for each portion of the flight plan of the vehicle, the escape route comprises a route to a safe landing site in response to a failure of a system onboard the vehicle that requires the vehicle to land ([0088] “in the event of an in-flight emergency, attempt to land at whichever of the safe landing zones 883a-883e is nearest to the position of the UAV 120 along the flight path 887 at the time the UAV 120 experiences the in-flight emergency. As shown by the arrows in FIG. 8 that extend from the flight path 887 to various ones of the safe landing zones 883a-883e, the large coverage collectively provided by the safe landing zones 883a-883e means that the UAV 120 is not required to traverse large distances from the flight path 887 to one of the safe landing zones 883a-833e regardless of the UAV's 120 position along the flight path 887 at the time the UAV 120 experiences the in-flight emergency”), drop a payload or both; and
	generating, by the processor, an escape route plan for the flight plan in response to all portions of the flight plan being assigned at least one escape route (Fig. 8; Arrows – Designation of safe landing zone. [0088] “in the event of an in-flight emergency, attempt to land at whichever of the safe landing zones 883a-883e is nearest to the position of the UAV 120 along the flight path 887 at the time the UAV 120 experiences the in-flight emergency. As shown by the arrows in FIG. 8 that extend from the flight path 887 to various ones of the safe landing zones 883a-883e, the large coverage collectively provided by the safe landing zones 883a-883e means that the UAV 120 is not required to traverse large distances from the flight path 887 to one of the safe landing zones 883a-833e regardless of the UAV's 120 position along the flight path 887 at the time the UAV 120 experiences the in-flight emergency”).
	executing the escape route plan in response to detecting the failure of the system onboard the vehicle that requires the vehicle to land ([0051] “the flight controller 321 and/or the oversight processor 324 can instruct the UAV 120 to hover in place, land within a safe landing zone, or take another precautionary action until the determined positions and/or the determined altitudes stabilize and come back into alignment. Failure to stabilize or come back into alignment can indicate a hardware malfunction or a potential localization hack... In this manner, the multi-processor architecture of the UAV 120 increases the likelihood that a UAV 120 is brought back to a safe operating state in the event of failure, malfunction, or other compromise (e.g., hack) of the flight controller 321, of one or more localization telemetry devices 326, other components of the UAV 120, and/or other components of the system 100”), drop the payload or both.

Regarding claim 2, Belt teaches the method of claim 1, further comprising computing one or more escape route volumes around each landing site of one or more landing sites, wherein determining an escape route for each portion of the flight plan comprises using the one or more escape route volumes ([0086] “evaluate the operational envelope defined at block 762 to identify grass, concrete, and/or other areas clear of buildings, vehicles, and/or other obstructions, and (ii) generate and display polygons or shapes over these areas in the user interface to present a user with suggested safe landing zones within the operational envelope”. As the safe zone is not an altitude restricted area [0082], the volume is related to the area selected and the operation height of the drone.  ([0089] “safe landing zones 883a-883e, and the flight path 887 are illustrated in FIG. 8 with straight lines and/or are generally rectangular, the present technology is not so limited. For example, that site of operation can have any other size or shape, and any other polygons or shapes (e.g., two-dimensional or three-dimensional polygons or shapes, including those based on curves or free form lines) can be used in some embodiments to define the operational envelope and/or the safe landing zones therein.”).

Regarding claim 3, Beck teaches the method of claim 2, wherein computing the one or more escape route volumes comprises using one or more of a plurality of inputs, the plurality of inputs comprising at least one of type data indicative of a type of the vehicle, normal performance data indicative of a normal performance model of the vehicle, degraded performance data indicative of a degraded performance model of the vehicle, first location data indicative of a location of a landing site, second location data indicative of a location of a no-fly-zone (Fig. 8; 106a No Fly zone, 883a safe landing zone, and [0083] “no-fly zones 881 (identified individually as no-fly zones 881a-881c in FIG. 8)”), third location data indicative of a location of a payload drop site to extend remaining battery power for operation of the vehicle, obstacle data, a micro weather forecast data, historical data associated with a history of micro weather, battery condition information, a deviation between planned and actual conditions during flight, or an uncertainty of any of the inputs.


Regarding claim 6, Beck teaches the method of claim 1, further comprising determining the flight plan of the vehicle using a set of navigation data ([0023] “the system can define an emergency flight plan tied to a UAV's flight path”).

Regarding claim 7, Beck teaches the method of claim 6, wherein the set of navigation data is indicative of at least one of a defined airway, a location of a suitable regular landing site, a location of a suitable emergency landing site (Fig. 8; 883a Safe Landing Zone), a location of a no-fly-zone (Fig. 8; 106A “no –fly zone”), one or more no-landing zones, one or more payload drop sites, or a database of obstacles.


Regarding claim 10, Belt teaches the method of claim 1, further comprising:
receiving current or updated data ([0086] “the flight manager can (i) evaluate the operational envelope defined at block 762 to identify grass, concrete, and/or other areas clear of buildings, vehicles, and/or other obstructions, and (ii) generate and display polygons or shapes over these areas in the user interface to present a user with suggested safe landing zones within the operational envelope. The user can then alter, delete, and/or confirm the polygons or shapes as safe landing zones.”); and
modifying the escape route plan based on the current or updated data  ([0088] “in the event of an in-flight emergency, attempt to land at whichever of the safe landing zones 883a-883e is nearest to the position of the UAV 120 along the flight path 887 at the time the UAV 120 experiences the in-flight emergency. As shown by the arrows in FIG. 8 that extend from the flight path 887 to various ones of the safe landing zones 883a-883e, the large coverage collectively provided by the safe landing zones 883a-883e means that the UAV 120 is not required to traverse large distances from the flight path 887 to one of the safe landing zones 883a-833e regardless of the UAV's 120 position along the flight path 887 at the time the UAV 120 experiences the in-flight emergency”).

Regarding claim 11, Belt teaches the method of claim 10, wherein the current or updated data is received by the vehicle and the escape route plan is modified by the vehicle ([0086] “the flight manager can (i) evaluate the operational envelope defined at block 762 to identify grass, concrete, and/or other areas clear of buildings, vehicles, and/or other obstructions, and (ii) generate and display polygons or shapes over these areas in the user interface to present a user with suggested safe landing zones within the operational envelope. The user can then alter, delete, and/or confirm the polygons or shapes as safe landing zones.” [0088] “in the event of an in-flight emergency, attempt to land at whichever of the safe landing zones 883a-883e is nearest to the position of the UAV 120 along the flight path 887 at the time the UAV 120 experiences the in-flight emergency. As shown by the arrows in FIG. 8 that extend from the flight path 887 to various ones of the safe landing zones 883a-883e, the large coverage collectively provided by the safe landing zones 883a-883e means that the UAV 120 is not required to traverse large distances from the flight path 887 to one of the safe landing zones 883a-833e regardless of the UAV's 120 position along the flight path 887 at the time the UAV 120 experiences the in-flight emergency”).

Regarding claim 12, Belt teaches the method of claim 10, wherein the current or updated data is received by at least one of a ground station or another vehicle and the escape route plan is modified by at least one of the ground station or the other vehicle, the method further comprising transmitting a modified escape route plan to the vehicle.

Regarding claim 13, Belt teaches the method of claim 10, wherein the current or updated data comprises at least one of a change in a location of a landing site ([0086] “the flight manager can (i) evaluate the operational envelope defined at block 762 to identify grass, concrete, and/or other areas clear of buildings, vehicles, and/or other obstructions, and (ii) generate and display polygons or shapes over these areas in the user interface to present a user with suggested safe landing zones within the operational envelope. The user can then alter, delete, and/or confirm the polygons or shapes as safe landing zones.”), a change in a location of a no-fly-zone, a change in a location of a payload drop site, a change in a database comprising obstacles, a change in a micro weather forecast, or a deviation between planned and actual conditions during flight.

Regarding claim 15, Belt teaches the method of claim 1, wherein executing the escape route plan comprises landing the vehicle at a closest landing site based on the escape route plan ([0107] “the emergency flight plan specifies, for every point or segment of the defined flight path, a safe landing zone and/or an emergency flight path to the safe landing zone … the designated safe landing zone is the closest safe landing zone to that point”).



Regarding claim 17, Belt teaches the method of claim 1, further comprising:
	detecting at least one of a change in health of the vehicle or a change in an environment associated with the flight plan ([0138] “and flight manager can continuously capture data related to (and/or can continuously monitor environmental conditions of) the site of operation while the UAV executes the flight plan. As discussed in greater detail below with respect to FIG. 9B, the flight manager can identify external emergencies that can jeopardize the safe and/or successful execution of the flight plan based at least in part on the captured data and/or environmental conditions”); and
	modifying the escape route plan in response to detecting the change in the health of the vehicle or the change in the environment associated with the flight plan, wherein modifying the escape route plan comprises modifying at least one of a particular escape route or a particular portion of the flight ([0138] “As such, the flight manager can generate commands for the UAV to execute in response to identifying an external emergency and can transmit these commands to the UAV. When the UAV receives these commands, the method 910 can proceed from subblock 912f to block 915 to execute the commands. Examples of commands that the flight manager can transmit to the UAV and that the UAV can execute include taking evasive action (e.g., by deviating from the flight path), hovering in place (e.g., for a specified period of time), returning to the docking station, and/or executing a portion of the emergency flight plan corresponding to the UAV's current position to land at a safe landing zone”. [0107] “the emergency flight plan specifies, for every point or segment of the defined flight path, a safe landing zone and/or an emergency flight path to the safe landing zone … the designated safe landing zone is the closest safe landing zone to that point”. The change in flight path such as returning the docking station necessitates changing of close landing point).

Regarding claim 18, Belt teaches the method of claim 17, wherein modifying the escape route plan is performed by one of the vehicle, a ground station ([0029] “the flight manager 110 is a collection of cloud-based hardware and software components operating outside the site of operation 103”. [0030] “the control tower 130 is centrally located within the site of operation 103 to provide connectivity between (a) the UAV 120, the navigation beacons 140a-140d, and/or the UAV inspection system 150 and (b) the flight manager 110”. [0036] “the flight manager 110 handles (a) UAV flight planning, operational envelope definition, and device provisioning, as well as (b) system deployment and flight data management”) or another vehicle.

Claims 19 and 20 are a system, comprising:
(taught by Belt - [0036] “the flight manager 110 is a collection of cloud-based hardware and software components that serve as the overall orchestrator of the system 100”) and
	a memory associated with the processor , the memory comprising computer- readable program instructions ([0040] “software to support the functionality of the flight manager 110 may be stored on one or more computer-readable media, such as an optical drive, flash memory, hard drive, or other storage device, or combination of such storage devices”) that, when executed by the processor causes the processor to perform a set of functions comprising:
	perform the limitations of claims 1 and 1, respectively, therefore are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

21.	Claim 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belt in view of Park (US 20180286252 A1).

Regarding claim 4, Becks teaches the method of claim 3, wherein the determining the escape route for each portion of the flight plan comprises determining at least one four-dimensional (4D) escape route for each portion of the flight plan ([0129] “can (i) execute the emergency flight plan of the flight plan and proceed to land at a safe landing zone defined in the emergency flight plan for the portion of the flight path corresponding to the UAV's current (or last known) position, and/or (ii) deploy an emergency parachute of the UAV, allowing the UAV to safely drop to the ground. Failure of the recalculated positions to stabilize or come back into alignment can indicate a hardware malfunction or a potential compromise (e.g., hack) of one of the UAV's localization systems. In some embodiments, a notification is sent to a service technician to investigate the cause of the difference between the determined and/or recalculated positions. In these and other embodiments, the UAV can return to block 912 and/or proceed to subblock 912d if the recalculated positions of the UAV come into alignment (e.g., within a specified period of time) when the UAV is executing the emergency flight plan”).
	Becks does not specifically teach wherein determining the at least one 4D escape route for each portion of the flight plan comprises taking into account a remaining battery power for flight time of the vehicle to the safe landing site

([0057] “the travel route information management unit 12 may search for a safe landing point in proximity of the unmanned delivery device 50, based on the information (for example, a remaining amount of a battery (remaining runtime), location information, altitude information, etc.) provided by the flight status management unit 13 of the unmanned delivery device 50, and generate a safe travel path from the current location of the unmanned delivery device 50 to the safe landing point”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use remaining battery power information in determining the safe landing site taught by Park in executing the escape route plan of Belt. One of ordinary skill in the art would have been motivated “generate a safe travel path from the current location of the unmanned delivery device 50 to the safe landing point” (Park [0072]).

Claim 21 is substantially similar to claim 4 and therefore rejected for the same reasons.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belt in view of Shuster (US 20070138345 A1).
Regarding claim 8, Beck teaches the method of claim 1. 
	Beck does not teach further comprising rerouting a particular portion of the flight plan in response to the particular portion not having an assigned escape route.
	Shuster teaches further comprising rerouting a particular portion of the flight plan in response to the particular portion not having an assigned escape route ([0034] “the computer may begin by selecting a straight line path between the origin and destination, locating emergency landing areas within a defined distance of the path, re-defining a plan within a glide range of the emergency landing areas”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention re-plan the route for available emergency landing locations as taught by Shuster in executing the escape route plan of Belt. One of ordinary skill in the art would have been motivated to be in range of an emergency landing area (Shuster [0034]).	
	

Regarding 9, Belt in view of Shuster teaches the method of claim 8.
	Belt does not teach wherein rerouting the particular portion of the flight plan comprises rerouting the particular portion of the flight plan closer to a suitable landing site.
	Shuster teaches wherein rerouting the particular portion of the flight plan comprises rerouting the particular portion of the flight plan closer to a suitable landing site ([0034] “the computer may begin by selecting a straight line path between the origin and destination, locating emergency landing areas within a defined distance of the path, re-defining a plan within a glide range of the emergency landing areas”. If it is re-routed it is because it was outside of a glide range for an emergency landing site, therefore it is re-routing it to be a closer location to the emergency landing site).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention re-plan the route for available emergency landing locations as taught by Shuster in executing the escape route plan of Belt. One of ordinary skill in the art would have been motivated to be in range of an emergency landing area (Shuster [0034]).	

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belt in view of Korhonen et al. (US 20160009392 A1), hereinafter Korhonen.

Regarding claim 16, Belt teaches the method of claim 1, wherein executing the escape route plan comprises:
	landing the vehicle at a closest landing site based on the escape route plan ([0107] “the emergency flight plan specifies, for every point or segment of the defined flight path, a safe landing zone and/or an emergency flight path to the safe landing zone … the designated safe landing zone is the closest safe landing zone to that point”).

	Belt does not teach dropping a payload at a payload drop site based on a condition of the vehicle and the escape route plan; 
	Korhonen teaches dropping a payload at a payload drop site based on a condition of the vehicle and the escape route plan ([0051] “The non-immediate but severe category allows UAV to manoeuvre for a limited time before payload ejection.” [0052] “in the emergency situation the means for ejecting the payload releases the payload carried on the UAV such that the payload can land safely, i.e. to land in a known place without or least physical and functional damage”);

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have drop the payload at a safe payload drop site in case of emergency as taught by Korhonen in executing the escape route plan of Belt. One of ordinary skill in the art would have been motivated so the payload can land safely in a known place (Korhonen [0052]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668